By JUDGE DONALD H. KENT
In this case the plaintiff seeks damages from the defendant for the continued reporting to a credit bureau a debt which has been discharged in bankruptcy. The Court finds that Section 14(f)(2) of the Bankruptcy Act prevents creditors from taking judicial action to collect on discharged debts but does not prevent informal, non-legal methods of collection such as the reporting of the debt to a credit bureau. The discharge destroys the remedy but not the indebtedness.
The demurrer is sustained.